DETAILED ACTION
Applicant’s amendment to the claims in the Response filed on 02/01/2021 is acknowledged

The rejection of record under 35 U.S.C.  § 112 is withdrawn in view of Applicant’s amendment to the claims in the Response filed on 02/01/2021

The rejection of record under 35 U.S.C. § 103 is maintained and set forth again below


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-8, and 11-14 are rejected under 35 U.S.C. 103 as being obvious over Chen et al (Int. J. Environ. Res. Public Health, 11:3156-3168 (2014), prior art of record) in view of Gao et al (J. Chrom. A., 1218:4307-4311 (2011), prior art of record) and Crawford et al., PLoS ONE, 6(2)e14694:1-9 (2011), prior art of record). 
Chen teaches a method for determining an overall toxicity of phthalates, which are widely used in cosmetics and personal care products, utilizing teleost embryos. (Abstract and page 3157, Introduction). Chen teaches determining an acute effect, e.g., mortality, and a specific effect, e.g., estrogenic endocrine disrupting activity. (Abstract; page 3159 2.4; page 3159, § 2.4; pages 3160-3162, §§ 3.1-3.4).
Chen teaches the use of estrogen-responsive ChgH-EGFP transgenic medaka (Oryzias melastigma) eleutheroembryos; i.e., a stable transgenic O. melastigma strain containing the promoter of the estrogen-dependent liver-specific choriogenin H (ChgH) gene regulating 
Chen teaches “phthalates are oily substances and cannot be properly dissolved in water, so methanol was used as vehicle to increase their solubility in water.” (Page 3158, top of page). As such, Chen teaches use of a solvent comprising an organic solvent (methanol) and inorganic solvent (water). (Page 3158, top of page). Chen teaches the method is performed in 24-well plates using multiple dilutions, i.e., 500.00, 100.00, 50.00, 10.00, 1.50, 0.60, 0.30, 0.06 and 0.01 ppm. (Page 3158, § 2.2).
As discussed above, Chen teaches phthalates are widely used in cosmetics and personal care products. The reference does not explicitly teach analyzing a solvent extract of a cosmetic product. However, Gao teaches preparing cosmetic products, such as creams (a semi-solid) and lotions (a semi-solid), which would possess an overall toxicity, for analysis by extracting with 60% methanol and 40% water (v/v). (Abstract; page 4331, § 3.7). More particularly, Gao teaches:
An amount of 0.2 g of the cosmetic cream was accurately weighed in a glass tube. After this 5 mL of extraction solvent (methanol:water = 60:40, v/v) were added, followed by sonication for 30 min. The extract was centrifuged for 10 min at 5000 rpm. The extract was then filtered with a 0.20 µm membrane. (Page 4308, § 2.4).

It is noted the cosmetic products taught by Chen would reasonably encompass water miscible cosmetic products or water immiscible cosmetic products. Similarly, Crawford teaches methanolic extracts of natural products from plants for analysis in zebrafish embryos. (Abstract). More particularly, Crawford teaches methanol extraction of the plants, drying the methanolic extracts after removing the solvent by evaporation under reduced pressure, suspending the dry 
	Taken together, the prior art recognized extraction of cosmetic products in a solvent (e.g., methanol:water = 60:40, v/v) to produce a solvent extract as well as the production of solvent extracts, e.g., methanolic solvent extracts, specifically for analysis in zebrafish embryos. One of ordinary skill in art would have been motivated to modify Chen view of Gao and Crawford in order to advantageously produce solvent extracts of various cosmetic products, including solids, semisolids (e.g., eye creams, night creams, BB creams, night lotions, etc.), water miscible liquids, etc., having overall toxicities, for toxicity analysis in the screening method taught by Chen.	
Moreover, it would have been a matter of routine experimentation utilizing standard laboratory techniques available at the time of filing to determine the optimal solvent, e.g., methanol or methanol/water; solvent ratios; sample to solvents ratios (w/v or v/v); etc. for use in the method taught by Chen, Gao, and Crawford. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Accordingly, the claimed invention was prima facie obvious to one of ordinary skill in the art at the time of filing especially in the absence of evidence to the contrary.
Response to Arguments
Applicant’s arguments filed 02/01/2021 have been fully considered but they are not persuasive. Applicant’s arguments are discussed to the extent they apply to the current grounds of rejection set for above. 

The instant claims do not require determining “the toxicity effect exerted by unidentified possible toxicants in a cosmetic product.” The instant claims are broadly drawn to a “method of determining an overall toxicity of a solvent extract of a cosmetic product.” Gao teaches preparing cosmetic products, such as creams (a semi-solid) and lotions (a semi-solid), which would possess an overall toxicity, for analysis by extracting with 60% methanol and 40% water (v/v). (Abstract; page 4331, § 3.7). As such, Gao teaches is was well-known at the time of filing to prepare solvent extracts of cosmetic products for analysis.
In this regard, as discussed in detail above, Chen teaches conducting toxicity analysis of phthalates, which are widely used in cosmetics and personal care products, utilizing teleost embryos. (Abstract and page 3157, Introduction). Chen teaches “phthalates are oily substances and cannot be properly dissolved in water, so methanol was used as vehicle to increase their solubility in water.” (Page 3158, top of page). As such, Chen teaches the use of a solvent comprising an organic solvent (methanol) and inorganic solvent (water). (Page 3158, top of page).
	Accordingly, one of ordinary skill in the art would have been motivated to utilize art-recognized solvent extraction methods, such as those taught by Gao, in order to advantageously extract and solubilize compounds in cosmetics, such as phthalates, for analysis in the teleost embryo assay taught by Chen with a reasonable expectation of success. 
As previously discussed, one ordinary skill in the art would not reasonably add creams, lotions, toothpastes, bars of soap, masks, etc. directly to teleost embryos. To contrary, as taught See Gao and Crawford, above).
On page 11 of the Response, Applicant urges “HPLC is a preferred method for quantifying chemicals in a cosmetic product, and these advantageous characteristics cannot be found in a teleost embryo assay.” As discussed above, Chen teaches “phthalates are oily substances and cannot be properly dissolved in water, so methanol was used as vehicle to increase their solubility in water.” (Page 3158, top of page). As such, in the context of teleost embryo assays, one of ordinary skill in the art would have recognized that solvent extractions were necessary to ensure compounds remained soluble for analysis. In this regard, it would have been obvious to utilize known methods of preparing cosmetics for analysis, such as those taught by Gao and Crawford, with a reasonable expectation of success. 
On pages 11-12 of a Response, Applicant urges “Chen does not intend to use a teleost embryo test method to test the toxicity of unspecified/unidentified chemicals in a product.” The instant claims do not require using a teleost embryo assay to test the toxicity of unspecified/unidentified chemicals in a product. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). The instant claims are broadly drawn to a “method of determining an overall toxicity of a solvent extract of a cosmetic product.” 
Regardless, Chen teaches the use of teleost embryos to determine an overall toxicity of phthalates, which are widely used in cosmetics and personal care products. (Abstract and page 3157, Introduction). As such, at a minimum, Chen provides a clear teaching, suggestion, and motivation to utilize teleost embryos to determine the overall toxicity of cosmetic products.
KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 421, 82 USPQ2d 1385, 1397 (2007). “[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle.” Id. at 420, 82 USPQ2d 1397. Office personnel may also take into account “the inferences and creative steps that a person of ordinary skill in the art would employ.”  Id. at 418, 82 USPQ2d at 1396. 
Applicant further urges “the principle of the claimed method resides in the detection of the toxicity of both specific and unspecified/unidentified chemical compounds in a cosmetic product.” Again, however, this is simply conducting an art-recognized solvent extraction of a cosmetic product (see Gao and Crawford) and testing the toxicity of the extract using an art-recognized method for the testing toxicity of compounds found in cosmetic products (see Chen).
On page 12 of the Response, Applicant urges “the disclosure of Crawford is irrelevant to toxicity determination.” As Applicant is aware, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Here, Crawford teaches methanol extraction of the plants, drying the methanolic extracts after removing the solvent by evaporation under reduced pressure, suspending the dry methanolic extract in 100% DMSO, and adding the methanolic extract to a medium up to a maximum DMSO concentration of 1%. As such, Crawford teaches the prior art -recognized the production of methanolic extracts for analysis in teleost (zebrafish) embryos. 

As such, it would have been a matter of routine experimentation utilizing standard laboratory techniques available at the time of filing to determine the optimal solvent, e.g., methanol or methanol/water; solvent ratios; sample to solvents ratios (w/v or v/v); etc. for use in the method taught by Chen, Gao, and Crawford with a reasonable expectation of success. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
On page 14 of the Response, Applicant urges “the method of Chen focuses on detecting several specific known phthalates; whether the method of Chen can be successfully applied for detection of unspecified/unidentified chemicals is unclear.” Applicant’s argument is problematic for several reasons. First, as discussed above, the instant claims do not “require detection of unspecified/unidentified chemicals.” The instant claim encompass, e.g., assaying a cosmetic comprising three known ingredients. 
e.g., the “acute toxicity of phthalates and their mixtures to zebrafish embryos were analyzed in this study.” (§ 3.1 Acute Toxicity of Phthalates and Their Mixtures). Likewise, the instant claims encompass analyzing the acute toxicity of cosmetics, which widely contain phthalates (see Chen, Introduction). As such, Applicant has failed to articulate why an assay that analyzes the acute toxicity of cosmetic components, such as phthalates, could not be successfully applied for detection of unspecified/unidentified chemicals in cosmetics. 
Third, “unspecified/unidentified chemicals” is seemingly subjective. The fact that a chemical is known, unknown, unspecified, unidentified, etc. to a person of ordinary skill in the art will not rationally alter its reactivity with a teleost embryo. Indeed, applying Applicant’s logic, phthalates could very well be the unspecified/unidentified chemical in a cosmetic and, therefore, Applicant’s entire argument contradicts itself.
On page 14 of the Response, Applicant urges “as shown in the Declaration as attached, the inventor of the subject application provide experimental data showing that the claimed method with specific extraction steps is able to successfully detect unspecified/unidentified chemicals or toxicants in cosmetic samples.” Applicant’s Declaration was fully considered, but was not found persuasive. The data in Declaration does not appear to demonstrate any surprising or unexpected results; rather, the data is seemingly consistent with the prior art of record.
 As discussed above, the prior art of record teaches: 1) using teleost embryos to test the toxicity of compounds, e.g., phthalates, found is cosmetics; 2) preparing solvent extractions of cosmetics; and 3) preparing solvent extractions for use in teleost embryo assays. As such, Applicant is seemingly combining prior art elements according to known methods to yield a predictable result. Invariably, the instant claims encompass conducing an art-recognized solvent .
Conclusion
NO CLAIMS ARE ALLOWED 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS J VISONE whose telephone number is (571)270-7144.  The examiner can normally be reached on Tues-Thur 8-6.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on 571-272-8394.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/THOMAS J. VISONE/Primary Patent Examiner, Art Unit 1651